Exhibit 10.35

OPERATING AGREEMENT

OF CHARLIE BROWN AIR II, LLC

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT is entered into as
of the 26th day of June, 2008, by and among those persons who have executed this
Agreement, and whose names and addresses are set forth in Schedule I, as
Members.

NOW, THERFORE, the parties agree as follows:

ARTICLE 1

THE COMPANY

1.1 Formation. The Company was formed as a limited liability company pursuant to
the Delaware Limited Liability Company Law (the “Law”).

1.2 Certificate of Formation. A Certificate of Formation under the Law (the
“Certificate”) was filed in the office of the Delaware Secretary of State on
June 30, 2008. The Company will execute further documents (including amendments
to the Certificate) and take further action as is appropriate to comply with all
requirements of law for the formation and operation of a limited liability
company in the State of Delaware and all other counties and states where the
Company may elect to do business.

1.3 Name. The name of the Company is Charlie Brown Air II, LLC, but the business
of the Company may be conducted under any other name designated by the Members.

1.4 Character of Business. The sole and exclusive business of the Company is to
acquire, own, and otherwise deal with the assets of the Company. The Company may
engage in any activities that are reasonable, necessary or appropriate in
connection with the assets to promote the interests of the Company or enhance
the value of its property.

1.5 Principal Place of Business. The principal place of business of the Company
is 1965 Waddle Road, State College, Pennsylvania 16803, State College,
Pennsylvania, or at another location as may be selected by the Members. The
Company may maintain other offices or agents as the Members deem advisable.

1.6 Registered Agent and Office. The registered office of the Company is 1209
Orange Street, Wilmington, Delaware. The Corporation Trust Company is the
registered agent of the Company for service of process. At any time the Members
may change the location of the Company’s registered office or registered agent
as they may determine.

1.7 Fiscal Year. The fiscal year of the Company is the calendar year.



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

The following defined terms used in this Agreement have the respective meanings
specified below.

2.1 Adjusted Book Value. “Adjusted Book Value” with respect to any Company
property means the adjusted basis of such property for federal income tax
purposes unless such property has been contributed to the Company in which event
it shall mean the fair market value of such property at the date of contribution
minus all Depreciation taken with respect to such property.

2.2 Bruce. “Bruce” means Bruce Heim.

2.3 Capital Account. “Capital Account” means the account to be maintained by the
Company for each Member in accordance with the following provisions:

(a) a Member’s Capital Account will be increased by the Member’s Capital
Contributions, the amount of any Company liabilities assumed by the Member (or
that are secured by Company property distributed to the Member), the Member’s
share of Profit and any item in the nature of income or gain specially allocated
to the Member pursuant to the provisions of Article V; and

(b) a Member’s Capital Account will be decreased by the amount of money and the
fair market value of any Company property distributed to the Member, the amount
of any liabilities of the Member assumed by the Company (or that are secured by
property contributed by the Member to the Company), the Member’s share of Loss
and any item in the nature of expenses or losses specially allocated to the
Member pursuant to the provisions of Article V.

2.4 Capital Contribution. “Capital Contribution” means the fair market value of
any contribution by a Member to the capital of the Company in cash or property.
Such property does not include the value of any promissory note for which the
contributing Member also is the maker. If such promissory note is contributed,
such Member’s capital account will be increased in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(d)(2).

2.5 Cause. “Cause” shall mean fraud or willful misconduct in the performance of
the Manager’s duties or willful breach of the provisions of this Agreement.

2.6 Code. “Code” means the Internal Revenue Code of 1986, as amended, or the
corresponding provisions of any successor statute.

2.7 Company. “Company” means Charlie Brown Air II, LLC.

 

- 2 -



--------------------------------------------------------------------------------

2.8 Depreciation. “Depreciation” means, for each Fiscal Year or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the fair market value of property contributed to the Company differs from its
adjusted basis for federal income tax purposes at the date of contribution,
Depreciation shall be an amount which bears the same ratio to such beginning
fair market value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such year or other periods bears to such beginning
adjusted tax basis.

2.9 Economic Interest. “Economic Interest” means a Person’s right to share in
the Profits and Losses of, and the right to receive distributions and
allocations from, the Company.

2.10 Economic Interest Percentage. “Economic Interest Percentage” means, as to a
Member, the percentage interest in profits and losses set forth after the
Member’s name on Schedule I, as amended from time to time, including, without
limitation, to reflect changes in Economic Interest Percentage upon additional
Capital Contributions and as to a Member who is not a Member, the Economic
Interest Percentage of an unadmitted assign of a Member.

2.11 Fiscal Year. “Fiscal Year” means the calendar year.

2.12 Impasse. “Impasse” means the failure of all Members to consent to or
approve any major decision after such action or consent has been proposed by any
Member as a major decision. An Impasse shall be considered to have occurred if
the Members cannot agree with respect to a major decision within ten (10) days
after such action has been proposed by any Member as a major decision.

2.13 Member. “Member” means each Person who or which executes a counterpart of
this Agreement as a Member and each Person who or which becomes a Member of the
Company.

2.14 Membership Interest. “Membership Interest” means a Member’s aggregate
rights in the Company, including, without limitation, the Company’s (i) Economic
Interest and (ii) Voting Interest.

2.15 Person. “Person” means any person, corporation, governmental authority,
limited liability company, partnership, trust, unincorporated association or
other entity.

2.16 Profits and Losses. “Profits” and “Losses” means, for any fiscal period, an
amount equal to the Company’s taxable income or loss for the year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses will be added to
taxable income or loss;

 

- 3 -



--------------------------------------------------------------------------------

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits and Losses will be subtracted from taxable income or loss;

(c) Gain or loss resulting from any taxable disposition of Company property
shall be computed by reference to the Adjusted Book Value of the property
disposed of, notwithstanding the fact that the Adjusted Book Value differs from
the adjusted basis of the property for federal income tax purposes; and

(d) In lieu of the depreciation, amortization, or cost recovery deductions
allowable in computing taxable income or loss, there shall be taken into account
the Depreciation for such Fiscal Year or other period.

2.17 Rex. “Rex” shall mean Rex Energy Operating Corp.

2.18 SHG. “SHG” shall mean Shaner Hotel Group Limited Partnership.

2.19 Transfer. “Transfer” means, when used as a noun, any gift, sale,
hypothecation, pledge, assignment, attachment, or other transfer, and, when used
as a verb, give, sell, hypothecate, pledge, assign, or otherwise transfer.

2.20 Treasury Regulations. “Treasury Regulations” means all proposed, temporary
and final Treasury Regulations promulgated under the Code as in effect from time
to time.

2.21 Voting Interest. “Voting Interest” means a Member’s right to vote in
matters coming before the Company and to participate in the management of the
Company.

2.22 Voting Interest Percentage. “Voting Interest Percentage” means, with
respect to a particular Member, that Member’s percentage of the total aggregate
Voting Interests in the Company, as set forth after the Member’s name on
Schedule I, as amended from time to time.

ARTICLE 3

CAPITAL CONTRIBUTIONS

3.1 Capital Contributions. Each Member will make an initial cash Capital
Contribution to the Company in an amount set forth on Schedule I.

 

- 4 -



--------------------------------------------------------------------------------

3.2 Additional Contributions and Withdrawals. Except as set forth in
Section 3.1, no Member will be required to make any Capital Contributions.

3.3 Negative Capital Accounts. A Member with a negative balance in his or her
Capital Account at no time during the term of the Company or upon dissolution
and liquidation of it, has any obligation to the Company or the other Members to
restore that negative balance, except (i) as may be required by law, or (ii) in
respect of any negative balance resulting from a withdrawal of capital or
dissolution in contravention of this Agreement.

3.4 Withdrawal or Reduction of Capital Contributions. A Member may not receive
from the Company any portion of a Capital Contribution until all indebtedness,
liabilities of the Company, except any indebtedness, liabilities and obligations
to Members on account of their Capital Contributions, has been paid or there
remains property of the Company, in the sole discretion of a Member, sufficient
to pay them.

ARTICLE 4

COSTS AND EXPENSES

4.1 Operating Costs. The Company will pay or cause to be paid all costs and
expenses of the Company incurred by the Company in pursuing and conducting, or
otherwise related to, the business of the Company.

4.2 Reimbursement the Members. The Company will reimburse the Members for any
reasonable out-of-pocket costs and expenses incurred by them in pursuing and
conducting, or otherwise related to, the business of the Company.

ARTICLE 5

ALLOCATIONS AND DISTRIBUTIONS

5.1 Allocations.

(a) Allocation of Profits and Losses. Except as provided in subparagraphs
(b) and (c) of this Section, all Profits and Losses for each Fiscal Year will be
allocated to Members in accordance with their respective Economic Interest
Percentages.

(b) Special Allocations. All capitalized terms used in this Section not
otherwise defined in this Agreement have the meaning set forth in the Treasury
Regulations promulgated pursuant to Code Section 704. The following special
allocations will be made in the following order:

(i) Property Contributions. In accordance with Code Section 704(c) and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any property contributed to the capital of the Company solely for tax
purposes, will be allocated among the Members so as to take account of any
variation between the adjusted basis of that property to the Company for federal
income tax purposes and its initial fair market value. Any elections or
decisions relating to these allocations will be made by the Tax Matters Partner
in any manner that reasonably reflects the purpose and intention of this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(ii) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation Section 1.704-2(f), notwithstanding any other provision of this
Section 5.1, if there is a net decrease in Partnership Minimum Gain during any
Adjustment Period, each Member will be specially allocated items of Company
income and gain for the period (and, if necessary, subsequent periods) in an
amount equal to that Member’s share of the net decrease in Partnership Minimum
Gain, determined in accordance with Treasury Regulation Section 1.704-2(g).
Allocations pursuant to the previous sentence will be made in proportion to the
respective amounts required to be allocated to each Member. The items to be so
allocated will be determined in accordance with Treasury Regulation
Section 1.704-2(f)(6) and 1.704-2(j)(2). This subsection is intended to comply
with the minimum gain chargeback requirement in Treasury Regulation
Section 1.704-2(f) and may be interpreted consistently with it.

(iii) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation Section 1.704-2(i)(4), notwithstanding any other provision of this
Section, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any period, each Member who
has a share of the Partner Nonrecourse Debt Minimum Gain attributable to the
Partner Nonrecourse Debt, determined in accordance with Treasury Regulation
Section 1.704-2(i)(5), will be specially allocated items of Company income and
gain for the Adjustment Period (and, if necessary, subsequent Adjustment
Periods) in an amount equal to that Member’s share of the net decrease in
Partner Nonrecourse Debt Minimum Gain attributable to the Partner Nonrecourse
Debt, determined in accordance with Treasury Regulation Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence will be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated will be determined in accordance with Treasury
Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2). This subsection is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
Section 1.704-2(i)(4) and must be interpreted consistently with it.

(iv) Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury

 

- 6 -



--------------------------------------------------------------------------------

Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income
and gain will be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Capital Account deficit of that Member as quickly as possible, provided that an
allocation pursuant to this subsection will be made only if and to the extent
that Member would have a Capital Account deficit requiring elimination pursuant
to the Treasury Regulations after all other allocations provided for in this
Section 5.1 have been tentatively made as if this subsection were not in the
Agreement.

(v) Nonrecourse Deductions. Nonrecourse Deductions for any period will be
specially allocated among the Members in proportion to their Economic Interests.

(vi) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
period will be specially allocated to the Member who bears the economic risk of
loss with respect to the Partner Nonrecourse Debt to which the Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i)(1).

(vii) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to an Member in complete liquidation of
his or her interests, the amount of the adjustment to Capital Accounts will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases that basis) and that gain or loss will be
specially allocated to the Members in accordance with their Economic Interests
in the event that Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) applies,
or to the Member to whom the distribution was made if Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii) Compensation Income. If any Member is determined to recognize
compensation income upon his or her receipt of an Economic Interest, that Member
will be allocated all corresponding items of Company deduction.

(c) Compliance with Treasury Regulations. The provisions of this Agreement, as
amended, relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulation Section 1.704-1(b), and must be interpreted and applied
in a manner consistent with those Treasury Regulations. If the Tax Matters
Partner determines that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto, are computed to comply with those
Treasury Regulations, the Tax Matters Partner may make such modification, if it
is not likely to have a material effect on the amounts distributable to any
Member upon the dissolution of the Company.

 

- 7 -



--------------------------------------------------------------------------------

(d) Allocation to Transferred Interests. Profits, gains, losses, deductions and
credits allocated to an Economic Interest assigned or reissued during a Fiscal
Year of the Company will be allocated to the Person who was the holder of such
Economic Interest during the Fiscal Year, in proportion to the number of days
that each holder was recognized as the owner of the Economic Interest during
such Fiscal Year or in any other proportion permitted by the Code and selected
by the Members, without regard to results of Company operations during the
period in which each holder was recognized as the owner of the Economic Interest
during the Fiscal Year, and without regard to the date, amount or recipient of
any distributions which may have been made with respect to that Economic
Interest.

5.2 Distributions.

(a) Cash Distributions. From time to time (but at least once each calendar
quarter) the Members will determine in their reasonable judgment to what extent
(if any) the Company’s cash on hand exceeds its current and anticipated needs,
including, without limitation, for operating expenses, debt service, and a
reasonable contingency reserve. If an excess exists, the Members will cause the
Company to distribute to the Members, in accordance with their Economic Interest
Percentages, an amount in cash equal to that excess.

(b) Allocation of Distributions. Distributions to Members will be allocated
among such Members in accordance with their respective Economic Interest
Percentages as of the date of the distribution, without regard to the length of
time the Member has held the Economic Interest.

(c) Distribution Upon Liquidation. All distributions by the Company upon its
final liquidation and dissolution will be made to the Members, pro rata in
accordance with the balance in the Members’ Capital Accounts, after adjustment
to reflect all Profits and Losses (including unrealized appreciation and
depreciation allocable in accordance with Section 5.3) for the Fiscal Year in
which the liquidation occurs.

5.3 Distributions in Kind. If the Members determine that a portion of the
Company’s assets should be distributed in kind to the Members, an independent
appraisal of the fair market value of each of those assets shall be obtained as
of a date reasonably close to the date of the distribution. Any unrealized
appreciation or depreciation with respect to the asset will be allocated among
the Members in proportion with each Member’s Economic Interest in the Company
(assuming that the property is sold for the appraised value) and distribution of
any of those assets in kind to a Member will be considered a distribution of an
amount equal to the assets’ appraised fair market value for purposes of
determining the Capital Account of the distributee.

 

- 8 -



--------------------------------------------------------------------------------

5.4 Credit. For all income tax purposes, credits of the Company claimed for a
Fiscal Year will be allocated among the Members in the same manner as Losses are
allocated among the Members pursuant to Section 5.1(a).

5.5 Offset. The Company may offset all amounts owing to the Company by a Member
against any distribution to be made to the Member.

5.6 Limitation Upon Distributions. No distribution will be declared and paid
unless, after the distribution is made, the assets of the Company are in excess
of all liabilities of the Company.

ARTICLE 6

MANAGEMENT

6.1 Management. The powers of the Company will be exercised by or under the
authority of, and the business and affairs of the Company will be managed under,
the direction of three Managers. If any Manger dies, are judicially declared
incompetent, resign or are removed and a successor is not appointed for this
Manager pursuant to this Agreement, then the Company shall be dissolved. Any
Person, other than a Member, dealing with the Company, may rely on the authority
of the Managers in taking any action in the name of the Company without inquiry
into the provisions of, or compliance with, this Agreement, regardless of
whether that action is actually taken in accordance with the provisions of this
Agreement. The Members agree that the initial Managers shall be a Person
appointed by SHG, a Person appointed by Rex and a person appointed by Bruce, and
they shall serve in that capacity until removed and their successors have been
appointed and have qualified. However, and in any event, no Member may propose,
appoint, select, or vote for a Manager who is not also a United States citizen.

6.2 Powers of the Managers.

(a) The Managers, by a Majority Vote of the Manager’s Voting Interest
Percentages (which shall be equal to the Voting Interest Percentage of the
Member that appointed such Manager) or by unanimous approval or written
unanimous consent of all of them, will have full, complete and exclusive power
to manage and control the Company, and will have the authority to take any
action deemed by them to be necessary, convenient or advisable in connection
with the management of the Company, including, without limitation, the power and
authority on behalf of the Company. Except as provided for in Section 6.2(b),
the Managers, in accordance with each Manager’s Voting Interest Percentage by
vote or written consent of all of them, will have full, complete and exclusive
power to manage and control the Company, and will have the authority to take any
action deemed by them to be necessary, convenient or advisable in connection
with the management of the Company, including, without limitation, the power and
authority on behalf of the Company:

(i) to manage the affairs of the Company;

 

- 9 -



--------------------------------------------------------------------------------

(ii) to employ agents, employees, accountants, lawyers, clerical help, and other
assistance and services as may seem proper, and to pay remuneration for these as
the Members deem reasonable and appropriate;

(iii) to manage and administer the Interest;

(iv) to select the Registered Agent of the Company and the Company’s office and
principal place of business in accordance with Sections 1.5 and 1.6;

(v) to sue and be sued, complain and defend in the name and on behalf of the
Company

(vi) to do all acts, take part in any proceedings, and exercise all rights and
privileges as could an absolute owner of Company property, subject to the
faithful performance of the Members’ fiduciary obligations to the Company and
the Members;

(vii) to appoint one or more officers of the Company as the Members deem
necessary, convenient or advisable in carrying out the purposes of the Company;

(viii) to select the Tax Matters Partner as defined in Section 7.3; and

(ix) to do and perform all other acts as may be necessary or appropriate to the
conduct of the Company’s business.

(b) Notwithstanding Section 6.1 or 6.2(a), the unanimous vote or written consent
of the Managers is required for the Company to take any one or more of the
following actions:

(x) any Transfer of the Interest;

(xi) the merger, consolidation or other combination of the Company with or into
another entity not owned or controlled by the Company or the members thereof;

 

- 10 -



--------------------------------------------------------------------------------

(xii) the filing of a voluntary petition or otherwise initiating proceedings to
have the Company adjudicated bankrupt or insolvent, or consenting to the
institution of bankruptcy or insolvency proceedings against the Company, or the
filing of a petition seeking or consenting to reorganization or relief of the
Company as debtor under any applicable federal or state law relating to
bankruptcy, insolvency, or other relief for debtors with respect to the Company;
or the seeking or consenting to the appointment of any trustee, receiver,
conservator, assignee, sequestrator, custodian, liquidator (or other similar
official) of the Company or of all or any substantial part of the properties and
assets of the of the Company, or the admitting in writing the inability of the
Company to pay its debts generally as they become due or declare or effect a
moratorium on the Company debt or the taking of any action in furtherance of any
such action;

(xiii) any act in contravention of this Agreement;

(xiv) any act which would make it impossible to carry on the ordinary business
of the Company, except as otherwise provided in this Agreement;

(xv) causing the Company to not have any airplane owned by the Company and
managed by Charlie Brown Air Corp.;

(xvi) any Major Decision as provided for by the Members.

6.3 Binding Authority. Unless authorized to do so by this Agreement or the
Members, no Person has any power or authority to bind the Company.

6.4 Limitation on Authority of Member. No Member is an agent of the Company
solely by virtue of being a Member, and no Member has authority to act for the
Company solely by virtue of being a Member.

6.5 Liability for Certain Acts. No Member nor an agent (including a person
having more than one capacity) is liable for any debts, obligations or
liabilities of the Company or each other, whether arising in tort, contract or
otherwise, solely by reason of being a Member or agent or acting (or omitting to
act) in those capacities or participating (as an employee, consultant,
contractor or otherwise) in the conduct of the business of the Company.

6.6 Indemnification. The Members are not liable, responsible or accountable in
damages or otherwise to the Company or any of the Members or the predecessor in
interest of a Member for any act or omission performed or omitted by them in
good faith on behalf of the Company and in a manner reasonably believed by him
to be within the scope of the authority granted to him by this Agreement and in
the best interest of the Company, except for actual fraud, gross negligence or
willful misconduct with respect to such acts or omissions. Any loss or damage
incurred by a Member by reason of any act or omission performed or omitted by
him in good faith on behalf of the Company and in a manner reasonably believed
by him to be within the scope of the authority granted to him by this Agreement
and in the best interest of the Company (but not, in any event, any loss or
damage incurred by any Member by reason of actual fraud, gross negligence or
willful misconduct with respect to such act or omission) will be paid from
Company assets to the extent available.

 

- 11 -



--------------------------------------------------------------------------------

6.7 Resignation. The Managers may resign at any time by giving written notice to
the Members of the Company. The resignation of the Managers will take effect
sixty (60) days following the notice. Unless otherwise specified in the notice,
the acceptance of the resignation is not necessary to make it effective. The
resignation of the Managers does not affect the Managers’ rights as Members and
does not constitute a withdrawal of a Member.

6.8 Meetings of Members.

(a) Meetings of the Members for any proper purpose or purposes may be called at
any time by one (1) or more Members. Only business within the purpose or
purposes described in the notice (or waiver thereof) required by this Agreement
may be conducted at a meeting of the Members.

(b) Written notice stating the place, day, hour and purpose or purposes of a
special meeting shall be delivered to each Member not less than ten (10) nor
more than sixty (60) days before the date of the meeting, either personally or
by mail, by or at the direction of the Persons calling the meeting.

(c) No business of the Company may be legally transacted at any meeting of the
Members unless, at the time of the commencement of the meeting, and also at the
time any vote is taken, there shall be a quorum of Members present in person, or
by proxy. “Quorum” as used herein is defined to mean Members representing (in
person or by proxy) not less than a majority of the Voting Interest Percentage.

(d) Except as otherwise provided in this Agreement, matters submitted to a vote
of the Members shall be determined by the holders of a majority of Voting
Interest Percentage.

(e) All meetings of the Members shall be held at the principal place of business
of the Company or at such other place within the State of Pennsylvania and
Centre County as shall be specified or fixed in the notices or waivers of notice
thereof; provided that any or all Members may participate in any such meeting by
means of conference telephone or similar communications equipment pursuant to
Section 6.11.

6.9 Proxies. A Member entitled to vote may vote either in person or by proxy
executed in writing by the Member. A telegram, telex, cablegram or similar
transmission by the Member, or a photographic, photostatic, facsimile or similar
reproduction of a writing executed by the Member shall be treated as an
execution in writing for purposes of this Section. Proxies for use at any
meeting of Members or in connection with the taking of any action by written
consent shall be filed with each Member before or at the time of the meeting or
execution of the written consent, as the case may be. No proxy shall be valid
after eleven (11) months from the date of its execution unless otherwise
provided in the proxy. A proxy shall be revocable unless

 

- 12 -



--------------------------------------------------------------------------------

the proxy form conspicuously states that the proxy is irrevocable and the proxy
is coupled with an interest. Should a proxy designate two (2) or more Persons to
act as proxies, unless that instrument shall provide to the contrary, a majority
of such Persons present at any meeting at which their powers thereunder are to
be exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred; or if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the Voting
Interest Percentage that are the subject of such proxy are to be voted with
respect to such issue.

6.10 Conduct of Meetings. All meetings of the Members shall be presided over by
the Member present with the greatest Voting Interest Percentage (Chairman). The
Chairman shall determine the order of business and the procedure at the meeting
including such regulation of the manner of voting and the conduct of discussion
as seem to him in order. Notwithstanding the other provisions of the Articles or
this Agreement, the Chairman shall have the power to adjourn such meeting from
time to time, without any notice other than announcement at the meeting of the
time and place of the holding of the adjourned meeting; provided, however,
postponement of a meeting under no circumstances shall exceed a period of sixty
(60) days from the date of the original meeting date. Upon the resumption of
such adjourned meeting, any business may be transacted that might have been
transacted at the meeting as originally called.

6.11 Action by Written Consent or Telephone Conference.

(a) Any action required or permitted to be taken at any meeting of Members may
be taken without a meeting, without prior notice, and without a vote, if a
consent or consents in writing, setting forth the action so taken, shall be
signed by the holder or holders of not less than the Voting Interest Percentage
that would be necessary to take such action at a meeting at which all Members
entitled to vote on the action were present and voted. Every written consent
shall bear the date of signature of each Member who signs the consent. No
written consent shall be effective to take the action that is the subject of the
consent unless, within sixty (60) days after the date of the earliest dated
consent delivered to the Company and each Member in the manner required by this
Section, a consent or consents signed by the holder or holders of not less than
the Voting Interest Percentage that would be necessary to take the action that
is the subject of the consent are delivered to the Company to its registered
office, its principal place of business and to each Member. Delivery shall be by
hand or certified or registered mail, return receipt requested. Delivery to the
Company’s Principal Place of Business shall be addressed as stated in
Section 1.5. A telegram, telex, cablegram or similar transmission by a Member,
or a photographic, photostatic, facsimile or similar reproduction of a writing
signed by a Member, shall be regarded as signed by the Member for purposes of
this Section. Prompt notice of the taking of any action by Members without a
meeting by less than unanimous written consent shall be given to those Members
who did not consent in writing to the action.

 

- 13 -



--------------------------------------------------------------------------------

(b) The record date for determining Members entitled to consent to action in
writing without a meeting shall be the first date on which a signed written
consent setting forth the action taken or proposed to be taken is properly
delivered.

(c) If any action by Members is taken by written consent, any articles or
documents filed with the Secretary of State of Delaware as a result of the
taking of the action shall state, that written consent has been given in
accordance with the provisions of law and that any written notice required by
the law has been given.

(d) Members entitled to vote may participate in and hold a meeting by conference
telephone or similar communications equipment by means of which all Persons
participating in the meeting can hear each other, and participation in such
meeting shall constitute attendance and presence in person at such meeting,
except where a Person participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.

ARTICLE 7

TAXES

7.1 Tax Returns. Charlie Brown Air Corp. pursuant to the Management Agreement
will cause to be prepared and filed all necessary federal and state income tax
returns for the Company.

7.2 Tax Elections. The Company will make the following elections on the
appropriate tax returns:

(a) To adopt the calendar year as the Fiscal Year;

(b) To adopt the cash method of accounting and keep the Company’s books and
records on such method;

(c) If a distribution as described in Code Section 734 occurs or if a transfer
of a Membership Interest described in Code Section 743 occurs, upon the written
request of any Member, to elect to adjust the basis of the property of the
Company pursuant to Code Section 754;

(d) To elect to amortize the organizational expenses of the Company and the
start-up expenditures of the Company under Code Section 195 ratably over a
period of sixty months as permitted by Code Section 709(b);

(e) To elect as a domestic eligible entity to be treated as a partnership under
the federal entity classification election rules; and

 

- 14 -



--------------------------------------------------------------------------------

(f) Any other election that the Members may deem appropriate and in the best
interests of the Members.

Neither the Company nor any Member may make an election for the Company to be
excluded from the application of Subchapter K of Chapter 1 of Subtitle A of the
Code or any similar provisions of applicable state law, and no provisions of
this Agreement will be interpreted to authorize any such election.

7.3 Tax Matters Partners. The Managers are the “Tax Matters Partner” of the
Company pursuant to Code Section 6231(a)(7).

ARTICLE 8

COMPENSATION

8.1 Expenses. The Members are entitled to reimbursement of all their reasonable
expenses attributable to the performance of their obligations hereunder. No
amount paid to any Member, other than distributions pursuant to Article 5, will
be deemed to be a distribution of Company assets for purposes of this Agreement
or the Law.

8.2 Fees. The Members will not receive any fees or other compensation from the
Company.

ARTICLE 9

ACCOUNTS

9.1 Books. SHG will maintain complete and accurate books of account of the
Company’s affairs at the Company’s principal offices, including a list of the
names and addresses of the Members and the interest held by each Member or
Member. Each Member and its accountants, lawyers and agents has the right to
inspect the Company’s books and records (including the list of the names and
addresses of Members and Members) at the offices of c/o Shaner Hotel Group, 1965
Waddle Road, State College, Pennsylvania 16803. Monthly financial reports will
be provided to all Members.

9.2 Members’ Accounts. Separate Capital Accounts will be maintained for each
Member.

9.3 Reports, Returns and Audits. The books of account will be kept on the
accrual basis of accounting. The Members reserves the right, however, to change
the accounting methods of the Company. The books of the Company will be closed
promptly after the end of each Fiscal Year. Within 75 days of the end of each
Fiscal Year, each Member will be provided with an information letter containing
all information concerning the Company necessary for the preparation of the
Member’s income tax return(s).

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 10

TRANSFERS

10.1 Transfer of Member’s Interest.

(a) A Member has no right to withdraw or resign from the Company. Subject to any
restrictions on transferability by operation of law or contained elsewhere in
this Agreement, a Member may assign in writing his or her Membership Interest in
the Company, subject to the limitations of Section 10.4 and Article 5 in
general, provided:

(i) a duly executed and acknowledged written instrument of assignment in form
satisfactory to the non-transferring Member is filed with the Company;

(ii) the assignee consents in writing, in form satisfactory to the Members, to
be bound by the terms of this Agreement as if he or she were the assignor;

(iii) the assignor and the assignee execute and acknowledge other instruments,
in form and substance satisfactory to the non-transferring Members, as such
non-transferring Members may deem necessary or desirable to effect the
substitution;

(iv) the assignment will not jeopardize the status of the Company as an entity
taxed as a partnership for federal income tax purposes, cause a termination of
the Company for the purposes of the then applicable provisions of the Code, or
violate or cause the Company to violate any applicable law or governmental rule
or Treasury Regulation, including without limitation, any applicable federal or
state securities law; and

(v) if requested by the non-transferring Member, an opinion from counsel to the
assignee (which counsel and opinion must be satisfactory to counsel for the
Company) is furnished to the Company stating that, in the opinion of the
counsel, the assignment would not jeopardize the status of the Company as a
partnership for federal income tax purposes, or cause a termination of the
Company for the purposes of the then applicable provisions of the Code, or
violate, or cause the Company to violate any applicable law or governmental rule
or Treasury Regulation, including without limitation, any applicable federal or
state securities law or cause the Company to be subject to any reporting
requirements of any applicable federal or state securities law.

(b) Each assigning Member agrees to pay, prior to the time the Members consent
to an assignment of his or her Membership Interest or Economic Interest in the
Company, all reasonable expenses, including attorneys fees, incurred by the
Company in connection with the assignment.

 

- 16 -



--------------------------------------------------------------------------------

10.2 Assignee’s Rights. Any purported assignment of a Membership Interest or an
Economic Interest in the Company that is not in compliance with this Agreement
is hereby declared to be null and void and of no force and effect whatsoever. A
permitted assignee of any Economic Interest in the Company is entitled to
receive distributions of cash or other property from the Company and to receive
allocations of the income, gains, credits, deductions, Profits and Losses of the
Company attributable to the Economic Interest after the effective date of the
assignment. The “effective date” of an assignment of a Membership Interest or an
Economic Interest in the Company under the provisions of this Article, except as
otherwise consented to by the Members, is the day next following receipt by the
Members of written notice of assignment and fulfillment of all conditions
precedent to the assignment provided for in this Agreement.

10.3 Satisfactory Written Assignment Required. Anything herein to the contrary
notwithstanding, both the Company and the Members will be entitled to treat the
assignor of a Membership Interest or an Economic Interest in the Company as the
absolute owner thereof in all respects, and will incur no liability for
distributions made in good faith to him or her, until a written assignment that
conforms to the requirements of this has been received by, accepted and recorded
on the books of the Company.

10.4 Substituted Member. In addition to the requirements of Section 10.1, the
assignee of any Membership Interest in the Company may become a substituted
Member in place of his or her assignor only upon the express written consent of
the non-transferring Members, which consent may be withheld in the sole and
absolute discretion of each non-transferring Member. If the written consent of
the Members is received by the assignee, the assignee then will acquire the
entire Membership Interest assigned, including without limitation, the Voting
Interest held by the assignor Member. By executing this Agreement, each Member
is deemed to have consented to any substitution of an assignee in the place of
an assigning Member if permitted by the non-transferring Members. If the written
consent is not received from the non-transferring Members, the purported
assignee of a Membership Interest remains an unadmitted assignee and receives
only the assignor’s Economic Interest therein and the assignor retains all other
rights and interests attributable to the Membership Interest, including without
limitation the Voting Interest.

10.5 Automatic Substitution. Notwithstanding the provisions of Section 10.4, any
Member may Transfer his or her Membership Interest without the consent of the
Members to the Member’s spouse or descendants or to a trust for the benefit of
the Member’s spouse or descendants or to a family limited partnership that
includes the Member, spouse, children or direct descendants of the Member. This
Transfer of a Membership Interest may not be effected unless and until the
Members receive on behalf of the Company the consents and instruments required
by Section 10.1(a). The Transferee will become a substituted Member without
further action by the Members.

10.6 Substitution Required for Vote. Until an assignee of a Economic Interest in
the Company becomes a substituted Member pursuant to Section 10.4 and obtains
the Voting Interest of the assignor Member, the assignee is not entitled to
exercise any vote with respect to the Membership Interest. If the assignee does
not become a substituted Member, the Voting Interest of the assignor Member
remains with the assignor Member.

 

- 17 -



--------------------------------------------------------------------------------

10.7 Death, Bankruptcy or Incapacity of a Member. The death, bankruptcy or
adjudicated incompetency of a Member will not cause a dissolution of the
Company, but the rights of the Member to share in the Profits and Losses of the
Company, to receive distributions and to assign his or her Membership Interest
in the Company pursuant to Section 10.1 or cause the substitution of a
substitute Member pursuant to Section 10.4, on the happening of one of these
events, devolve on his or her successor, executor, administrator, guardian or
other legal representative for the purpose of settling his or her estate or
administering his or her property, or in the event of the death of one whose
Membership Interest is held in joint tenancy, pass to the surviving joint
tenant, subject to the terms and conditions of this Agreement, and the Company
will continue as a limited liability company. The successor or personal
representative automatically becomes a substituted Member without further
action, notwithstanding the provisions of Section 10.4. The estate of the Member
will be liable for all the obligations of the deceased, bankrupt or
incapacitated Member.

ARTICLE 11

DISSOLUTION

11.1 Events of Dissolution. The Company will dissolve and its affairs will be
wound up upon the first to occur of the following:

(a) the approval or written consent of all the Members; or

(b) the sale, exchange or other disposition by the Company of all or
substantially all of the Company’s assets.

11.2 Final Accounting. Upon the dissolution of the Company a proper accounting
will be made from the date of the last previous accounting to the date of
dissolution.

11.3 Liquidation. Upon the dissolution of the Company, the Members will appoint
a person to act as liquidator to wind up the affairs of the Company. The
liquidator will have full power and authority to sell, assign and encumber any
or all of the Company’s assets and to wind up and liquidate the affairs of the
Company in an orderly and business-like manner. All proceeds from liquidation
will be distributed in the following order of priority: (a) to the payment of
the debts and liabilities of the Company and expenses of liquidation, (b) to the
setting up of such reserves as the liquidator may reasonably deem necessary for
any contingent liability of the Company, and (c) the balance to the Members in
accordance with Section 5.2(c).

11.4 Distribution in Kind. If the liquidator determines that a portion of the
Company’s assets should be distributed in kind to the Members, the distribution
will be made pursuant to Section 5.3.

 

- 18 -



--------------------------------------------------------------------------------

11.5 Cancellation of Certificate. Upon the completion of the distribution of
Company assets as provided in Sections 11.3 and 11.4, the Company will be
terminated and the person acting as liquidator will cause the cancellation of
the Certificate and shall take such other actions as may be necessary or
appropriate to terminate the Company.

ARTICLE 12

AMENDMENTS TO AGREEMENTS

Amendments to this Agreement may only be made upon the approval or written
consent of the Members.

ARTICLE 13

MEETINGS OF THE MEMBERS

13.1 Meetings. Meetings of Members, for any purpose, may be called by any
Member. The request shall state the purpose or purposes of the proposed meeting
and the business to be transacted. The meetings will be held at the principal
office of the Company, or at another place as may be designated by the Members.
Notice of any meeting will be delivered to the Members in the manner prescribed
in Article 14 within 10 days after receipt of the request and not fewer than
15 days nor more than 60 days before the date of the meeting. The notice will
state the place, date, hour and purpose or purposes of the meeting. At each
meeting of the Members, the Members present or represented by proxy will adopt
such rules for the conduct of such meeting as they deem appropriate. The
expenses of any meeting, including the cost of providing notice thereof, will be
borne by the Company.

13.2 Proxy. Each Member may authorize any person or persons to act for him or
her by proxy in all matters in which a Member is entitled to participate. Every
proxy must be signed by the Member or his or her attorney in fact. No proxy will
be valid after the expiration of 6 months from its date. Every proxy will be
revocable by the Member executing it.

13.3 Written Consents. Whenever Members are required or permitted to take any
action by vote or at a meeting, that action may be taken without a meeting,
without prior notice and without a vote, if a written consent setting forth the
action so taken is signed by the Members whose Voting Interest Percentages
aggregate at least the minimum level that would be necessary to authorize or
take the action by vote or at a meeting. Notice of any action so taken by
written consent will be given to the Members who have not so consented, in the
manner prescribed in Article 14, promptly after the taking of the action.

13.4 Manner of Acting. Consistent with the provisions of Section 6.1, the
unanimous vote or written consent of all Members will be the act of the Members.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE 14

IMPASSE

14.1 If an Impasse occurs such Impasse shall be settled by the sale of the
Company’s assets. The Company shall engage a nationally recognized appraiser to
place a value on the assets as soon as reasonably possible after the Impasse
occurs. After the appraisal has been provided to each Member for at least ten
(10) days, any Member may provide a non-revocable offer to the Company to
purchase the assets for the appraised value. The first Member to make such an
offer will purchase the assets within thirty (30) days of the date of the offer
presented to the Company for the appraisal amount and the Company shall sell the
assets to such Member. The above is conditioned upon the offer by the Member
being sufficient to equal the appraised value and to satisfy any financing lien
on the assets at the time. If no Member offers to purchase the assets as
provided for herein, then assets shall be marketed by the Company to sell and
the first offer received for the appraised value plus enough to satisfy any
financing lien on the assets shall be accepted by the Company.

ARTICLE 15

GENERAL PROVISIONS

15.1 Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter, and supersedes any prior agreement
or understanding among the parties with respect to the subject matter.

15.2 Waiver. Except as provided otherwise in this Agreement, no rights of any
Member hereunder may be waived except by an instrument in writing signed by the
party sought to be charged with such waiver.

15.3 Governing Law. This Agreement must be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
provisions, policies or principles of those laws relating to choice or conflict
of laws.

15.4 Binding Effect. Except as provided otherwise in this Agreement, this
Agreement is binding upon and inures to the benefit of the parties to it and of
their respective legal representatives, heirs, successors and assigns.

15.5 Counterparts. This Agreement may be executed either directly or by an
attorney-in-fact, in any number of counterparts of the signature pages, each of
which will be considered an original.

15.6 Separability. Any provision that is prohibited or unenforceable in any
jurisdiction, as to such jurisdiction, will be ineffective to the extent of the
prohibition or unenforceability, without invalidating the remaining portions or
affecting the validity or enforceability of the provision in any other
jurisdiction.

 

- 20 -



--------------------------------------------------------------------------------

15.7 Headings. The section and other headings in this Agreement are for
reference purposes only and do not affect the meaning or interpretation.

15.8 Waiver of Partition. Each Member irrevocably waives, during the term of the
Company, any right that he or she may have to maintain any action for partition
with respect to any Company property.

15.9 Taxable Year. The Company elects the calendar year as its taxable year for
federal income tax purposes. Each Member acquiring an interest of 5% or more in
Company capital or Profits must have elected properly to use the calendar year
as his or her taxable year for federal income tax purposes unless this
requirement is waived by the Members in their discretion.

[Signatures on following page]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement, to be effective as
of the day and year first above written.

 

/s/ Bruce Heim

Bruce Heim Member SHANER HOTEL GROUP LIMITED PARTNERSHIP By:  

/s/ Peter K. Hulburt

  Peter K. Hulburt   Vice President REX ENERGY OPERATING CORP. By:  

/s/ Benjamin W. Hulburt

  Benjamin W. Hulburt   Chief Executive Officer

 

- 22 -



--------------------------------------------------------------------------------

CHARLIE BROWN AIR II, LLC

SCHEDULE I

 

NAME AND ADDRESS

 

CAPITAL

CONTRIBUTION

 

ECONOMIC

PERCENTAGE

INTEREST

 

VOTING

INTEREST

PERCENTAGE

Members:

     

Bruce Heim

444 E. College Avenue

State College, PA 16801

  $100,000.00   50%   50%

Shaner Hotel Group Limited Partnership

1965 Waddle Road

State College, PA 16803

  $50,000.00   25%   25%

Rex Energy Operating Corp.

1975 Waddle Road

State College, PA 16803

  $50,000.00   25%   25%